Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 52-60, 63-69 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, 10-12, 15-18 and 20 of U.S. Patent No. 10,708,674 B2 in view of Birnbaum et al. (US 20160149956 A1).
	Claims 52 and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,708,674 B2 in view of Birnbaum et al. (US 20160149956 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim. The difference between the instant and conflicting patent claim is the limitations of transmitting a first content item to a user device; and receiving a modified portion of the first content item in the instant claim. See the table below.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify patent claims by transmitting a first content item to a user device; and receiving a modified portion of the first content item as disclosed by Binbaum (see 0155, 0271, 1125, 1127, and 1135-1137) in order to delivery media content for viewing and make generated/edited content available to social network. 




Instant Application 16/887,486
Patent 10,708,674
52) A method comprising: 
transmitting a first content item to a user device; receiving a modified portion of the first content item;
1)  A method for enabling and monitoring content creation, the method comprising: 
playing back live video provided by an over-the-top (OTT) provider to a user; cropping, based on a command received from the user, a portion of the video;  generating user-generated content by modifying the cropped portion of the video based on input received from the user;
publishing the modified portion of the first content item; and
publishing the user-generated content to a plurality of users;
in response to determining that the modified portion of the first content item was republished a threshold number of times during a republication period: determining a second content item that is related to the first content item, wherein access to the second content item is locked for the user device; and
determining whether the user-generated content is republished at least a threshold number of times during a republication period;  and in response to determining that the  user-generated content is republished at least the threshold number of times during the republication period: determining a subject of the user-generated content, determining locked content provided by the OTT provider that is related to the subject of the user-generated content, and
unlocking, for the device, access to the second content item that is related to the first content 
item. 
unlocking access for the user to the locked content. 

62) A system comprising: communications circuitry configured to publish content;  and control circuitry coupled to the communications circuitry and configured to: transmit a first content item to a user device;  receive a modified portion of the first content item;
11)  A system for enabling and monitoring content creation, the system comprising control circuitry configured to: play back live video provided by an over-the-top (OTT) provider to a user;  crop, based on a command received from 
the user, a portion of the video;  generate user-generated content by modifying the cropped portion of the video based on input received from the user;  
publish, using the communications circuitry, the modified portion of the first content item;  and
publish the user-generated content to a plurality of users;
in response to determining that the modified portion of the first content item was republished a threshold number of times during a republication period: determine a second content item that is related to the first content item, wherein access to the second content item is locked for the user device; and
determine whether the user-generated content is republished at least a threshold number of times 
during a republication period;  and in response to determining that the user-generated content is republished at least the threshold number of times during the republication period: determine a subject of the user-generated content, determine locked content provided by the OTT provider that is related to the subject of the user-generated content, and
unlock, for the user device, access to the second content item that is related to the first content 



 	
	Claims 53 and 54 of the instant application correspond to claim 8 of the patent.
	Claims 55-59 of the instant application correspond to claims 2 and 5-7 of the patent.
	Claim 60 of the instant application corresponds to claim 10 of the patent.
	Claims 63 and 64 of the instant application correspond to claim 18 of the patent. 
	Claims 65-69 of the instant application correspond to claims 12 and 15-17 of the patent.
	Claim 70 of the instant application corresponds to claim 20 of the patent. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 52-54, 58-64, and 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Schneiderman et al. (US 20140188997 A1) in view of Lewis et al. (US 20170238156 A1) and further in view of Ellis et al. (US 8,719,857 B1). 
	Regarding claim 52, Schneiderman teaches a method comprising: 
	transmitting a first content item to a user device (user device receives media – 0057, 0062, 0096 and 0097); receiving a modified portion of the first content item (receiving a modified portion of media as a portion of the media is selected by a user or as additional media/commentary is added by the user to the media  – see 0034, 0057, 0066, 0095, 0096, 0097, 0100-0106); and publishing the modified portion of the first content item (sharing the modified portion of the media with other users for viewing - see 0034, 0057, 0067, 0095, 0096, 0097, 0099, and 0100-0106). 

	Schneiderman further teaches determining permission to view commentary/media based on content of the commentary/media, number of shares, or popularity of the commentary/media. See 0064. However, Schneiderman lacks to teach that “access to the second content item is locked for the user device; and unlocking, for the user device, access to the second content item”. Ellis teaches providing parental control feature including access to a content item that is locked for a user device; and unlocking, for the user device, access to the content item. See abstract; col. 11, lines 56-59; col. 12, lines 21-22 and 26-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schneiderman and Lewis by including access to content item that is locked for 
 	Regarding claim 53, the combination of Schneiderman and Lewis teaches that the publishing the modified portion comprises publishing the modified portion of the first content item to a plurality of users; and the determining that the modified portion of the first content item was republished the threshold number of times comprises determining that the modified portion of the first content item was republished the threshold number of times during the republication period by the plurality of users (sharing the modified portion of media to a plurality of users and determining the popularity of the modified portion of media based on threshold requirements associated with numbers of times the content item is shared/reshared within a time period – see Schneiderman: see 0057, 0067, 0095, 0096, 0097, 0099, and 0100-0106; Lewis: 0038, 0074, 0075, 0080 and 0081).
	Regarding claim 54, the combination of Schneiderman and Lewis teaches that wherein the determining the second item that is related to the first content item comprises determining a subject that is related to the modified portion of the first content item (determining a subject/an actor in the modified portion of media – see Schneiderman: 0007, 0029 and 0030; and determining one or more other popular videos in accordance with the popularity of the content item – see Lewis: FIG. 2 and 0068).
	Regarding claim 58, the combination of Schneiderman, Lewis and Ellis teaches determining that the modified portion comprises added text determining a phrase from the added text; and searching for locked content based on the phrase in order to determine the second content item (determining the added text commentary – see 0034; determining a media asset to be locked in accordance with asset information, e.g., title or actor/director name – see Ellis: col. 10, lines 1-3 and 31-38; determining the content item: Lewis: 0068). 	
	Regarding claim 59, the combination of Schneiderman, Lewis, and Ellis teaches determining that the modified portion comprises an audio signal; determining a phrase based on 
	Regarding claim 60, Schneiderman teaches that wherein the user device is a first user device (sharing/posting the modified portion of media included commentary via first device 115a, the method further comprising: receiving a selection of the modified portion from a second user device (viewing the commentary via second device 115b-n – see FIG. 1, 0029, 0032, 0056, and 0103); and providing the second user device with a copy of the first content item, wherein the copy of the first content item comprises a position indicator corresponding to a starting position for the modified portion in the copy of the first content item (see 0103 and FIG. 11).
	Regarding claim 61, Schneiderman teaches that wherein the publishing the modified portion comprises publishing the modified portion on a social network (see 0028, 0029).
	Regarding claim 62, a system in claim 62 corresponds to a method in claim 52. Therefore, claim 62 is rejected by the same reason as applied to claim 52. See rejection of claim 52. 
	Regarding claim 63, see rejection of claim 53.
	Regarding claim 64, see rejection of claim 54.
	Regarding claim 68, see rejection of claim 58.
	Regarding claim 69, see rejection of claim 59.
	Regarding claim 70, see rejection of claim 60.
	Regarding claim 71, see rejection of claim 61.
Claims 55-57 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Schneiderman et al. (US 20140188997 A1) in view of Lewis et al. (US 20170238156 A1) and Ellis et al. (US 8,719,857 B1) further in view of Wong (US 20110282906 A1). 
Regarding claims 55 and 56, the combination of Schneiderman, Lewis and Ellis teaches identifying the actor in the modified portion and determining the related content item and a media asset to be locked – see Schneiderman - 0007, 0029, and 0030; Lewis: 0068, and Ellis: col. 10, lines 1-3 and 31-38.  The combination of Schneiderman, Lewis and Ellis lacks to teach searching for content associated with the identified actor in order to determine the second content item, and identifying the actor based on comparing a depiction of the actor to entries in a database. Wong teaches searching for content associated with the identified actor and identifying the actor based on comparing a depiction of the actor to entries in a database, e.g., supplemental information and/or identifications - see 0070, 0074, 0075, 0087, 0093, and 0131. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schneiderman, Lewis and Ellis by searching for content associated with the identified actor in order to determine content item, and identifying the actor based on comparing a depiction of the actor to entries in a database as taught or suggested by Wong for the purposes of performing an efficient search based on media content. 
	Regarding claim 57, Schneiderman as modified by Ellis and Wong teaches that the searching for the content associated with the identified actor comprises filtering locked content based on an action performed by the actor (searching for the content associated with the identified actor – see Wong: 0074, 0075, 0087, 0093, and 0131; blocking content based on type of content in a program including violence, nudity, strong language – see Ellis: col. 8, line 65 to col. 9, line 6).
	Regarding claims 65-67, see rejection of claims 55-57. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu et al. (US 20160073166 A1) teaches methods and systems for identifying media program clip associated with a trending topic. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGOC K VU/Primary Examiner, Art Unit 2421